Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-7, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected build box assembly and two distinct methods, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/06/2021. 
Claim Objections
Claim(s) 17 is objected to because it appears to be a duplicate of Claim 16.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 and 16-18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by OBERHOFER (US-6932935-B1), hereinafter referred to as OBERHOFER.
Regarding Claim 8,  OBERHOFER discloses a removal method for an object of manufacture after a powder- based additive manufacturing process (abstract), comprising: using the powder-based additive manufacturing process to manufacture the object by fusing powder within a build box (Column 3 Line(s) 35-60, and Column 6 Line(s) 25-55); delivering a fluid into the build box (Column 3 Line(s) 35-60 and Column 6 Line(s) 25-55); wherein the fluid has a pressure and composition suitable for fluidizing powder not used for manufacture of the object (Column 3 Line(s) 35-60 and Column 6 Line(s) 25-55), thereby resulting in fluidized powder within the build box; controlling the density of the fluid such that the object becomes buoyant within the fluidized powder and is suspended by the fluidized powder; and removing the object from the build box (Column 3 Line(s) 35-60 and Column 6 Line(s) 25-55).  
Regarding Claim 9, OBERHOFER discloses the removal method of claim 8, wherein the build box has a platform beneath the object (Figure(s) 4).  
Regarding Claim 10, OBERHOFER discloses the removal method of claim 9, wherein the platform has holes for allowing fluidized powder to flow from above the platform to below the platform (Figure(s) 4).  
Regarding Claim 11, OBERHOFER discloses the removal method of claim 9, wherein the platform is vertically moveable within the build box (Figure(s) 3).  
Regarding Claim 12, OBERHOFER discloses the removal method of claim 11, further comprising moving the platform upwardly to raise the object out from the fluidized powder (Figure(s) 3).  
Regarding Claim 13, OBERHOFER discloses the removal method of claim 8, wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the platform (Figure(s) 4).  
Regarding Claim 14, OBERHOFER discloses the removal method of claim 8, wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the build box (Figure(s) 4 and ).  
Regarding Claim 16, OBERHOFER discloses the removal method of claim 8, wherein the fluid is delivered such that the object sinks within the build box (see where the suction pump can be used to remove air, Column 4 Line(s) 50-65).  
Regarding Claim 17, please see the rejection for Claim 16.
Regarding Claim 18, OBERHOFER discloses the removal method of claim 8, further comprising displacing the fluidized powder out of the build box prior to removing the object (see where the suction pump can be used to remove air, Column 4 Line(s) 50-65).

	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 8-14 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over MULLER (US-20150258744-A1), hereinafter referred to as MULLER, in view of ARCELLA (US-4818562-A), hereinafter referred to as ARCELLA.
		
Regarding Claim 8, MULLER teaches a removal method for an object of manufacture after a powder-based additive manufacturing process (see where the component is manufactured by a three-dimensional printing method or alternatively, by means of selective laser sintering or other powder-based manufacturing methods, Paragraph(s) 0024), comprising:
using the powder-based additive manufacturing process to manufacture the object by fusing powder within a build box (construction box 1 [build box], Paragraph(s) 0024 and Figure(s) 1a; and see where the construction box 1 may have a cover, Paragraph(s) 0086);
delivering a fluid into the build box (see where fluid injection nozzles are distributed evenly across the construction platform or may be arranged between the drain through-holes, Paragraph(s) 0049 and Figure(s) 1a);
wherein the fluid has a pressure and composition suitable for fluidizing powder not used for manufacture of the object  (see where the fluid may have a pressure and a flow velocity, Paragraph(s) 0051 and Figure(s) 1a),
thereby resulting in fluidized powder within the build box (see where the loose unconsolidated particulate is loosened by means of the fluid and is fluidized, Paragraph(s) 0051 and Figure(s) 1a); and
removing the object from the build box (see where a holding frame makes it easy to remove the component from the construction box [build box], Paragraph(s) 0064 and Figure(s) 1a). 
However, MULLER does not teach the following limitation(s):
controlling the density of the fluid such that the object becomes buoyant within the fluidized powder and is suspended by the fluidized powder;
In the same field of endeavor, ARCELLA teaches a fluidized bed with the use of different gasses (abstract and Column 2 Line(s) 50-60) as well as the following limitation(s): 	 
controlling the density of the fluid such that the object becomes buoyant within the fluidized powder (Column 3 Line(s) 1-50 and Column 6 Line(s) 50 through Column 7 Line(s) 15);
MULLER and ARCELLA are analogous in the field of fluidized beds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify MULLER'(s) fluid with ARCELLA'(s) gasses with different densities, because this allows the object to become buoyant within the fluidized bed (ARCELLA, Column 3 Line(s) 1-50). Alternatively, ARCELLA also teaches that the temperature of the gas may be controlled. This controls the density of the gas and the fluidization of the bed (Column 6 Line(s) 50 through Column 7 Line(s) 15).

Regarding Claim 9, MULLER and ARCELLA teach the removal method of Claim 8; MULLER further teaches:
wherein the build box has a platform beneath the object (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a). 

Regarding Claim 10, MULLER and ARCELLA teach the removal method of Claim 9; MULLER further teaches:
wherein the platform has holes for allowing fluidized powder to flow from above the platform to below the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091). 

Regarding Claim 11, MULLER and ARCELLA teach the removal method of Claim 9; MULLER further teaches:
wherein the platform is vertically moveable within the build box (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a).

Regarding Claim 12, MULLER and ARCELLA teach the removal method of Claim 11; MULLER further teaches:
further comprising moving the platform upwardly to raise the object out from the fluidized powder (see where the construction platform 7 is received in the construction box 1 in a height-adjustable way, Paragraph(s) 0086 and Figure(s) 1a).

 Regarding Claim 13, MULLER and ARCELLA teach the removal method of Claim 8; MULLER further teaches:
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the platform (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube that is on the platform must be in the platform as well to ensure fluid communication).

Regarding Claim 14, MULLER and ARCELLA teach the removal method of Claim 8; MULLER further teaches:
wherein the step of delivering fluid into the build box is performed with a network of fluid delivery tubes in or on the build box (see where the construction platform 7 has fluid injection nozzles 15 inserted in through-bore holes of the construction platform 7, Figure(s) 1a and Paragraph(s) 0091. The examiner considers that the word “or” requires that only one limitation must be met and that a delivery tube must be in the build box as well as on the build box in order to ensure fluid communication. ). 

Regarding Claim 16, MULLER and ARCELLA teach the removal method of Claim 8; MULLER further teaches:
wherein the fluid is delivered such that the object sinks within the build box (see where the components with greater density than the bed may sink downward in the fluidized bed, Paragraph(s) 0033). 
Regarding Claim 17, please see the rejection for Claim 16.
Regarding Claim 18, MULLER and ARCELLA teach the removal method of Claim 8; MULLER further teaches:
further comprising displacing the fluidized powder out of the build box prior to removing the object (see where particulate matter is transferred into a fluidized bed and drained downward off the construction space, abstract and Figure(s) 1A and Paragraph(s) 0006; and see where the draining is occurring when the object is in the construction box, Figure(s) 1a). 
Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  
Applicant’s Remark:
 Muller does not teach or suggest controlling the density of the fluid using for fluidization. Arcella does not teach that gas may be used to raise the level of powder.
Examiner’s Response:
 Respectfully, ARCELLA teaches a gas or gas mixture to generate a fluidized bed (Paragraph(s) 0051). The fluid may contain air, and may be tempered to cool or heat the particulate material (Paragraph(s) 0051). Heating or cooling of a gas creates a change in the density of a gas.
Similarly, ARCELLA teaches a fluidized bed that is fluidized by means of a gas that passes through a diffuser plate. The level of the powder in the fluidized bed is raised by increasing the pressure of the gas used to fluidize said powder (Column 10 Line(s) 9-13). Raising the pressure of the gas changes the density.                                                                                                                                                                             
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN EGMUND (US-20200147866-A1) teaches the tubes going through the build box (Figure(s) 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743